

DEED OF AMENDMENT AND RESTATEMENT
OF SHAREHOLDER AGREEMENT




RAYONIER CANTERBURY LLC
WAIMARIE FORESTS PTY LIMITED
MATARIKI FORESTRY GROUP
MATARIKI FORESTS
PHAUNOS TIMBER FUND LIMITED




































Simpson Grierson




SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




DEED dated         31 March, 2016
PARTIES
A.
RAYONIER CANTERBURY LLC, a limited liability company incorporated in Delaware
having its registered office at 225 Water Street, Suite 1400, Jacksonville, FL
32202 (RCL);



B.
WAIMARIE FORESTS PTY LIMITED a limited liability company incorporated in
Australia having its registered office at cl- Grant Thornton, Level 17, 383 Kent
Street, Sydney NSW 2000, Australia (WFL);



C.
MATARIKI FORESTRY GROUP, AN UNLIMITED LIABILITY COMPANY INCORPORATED IN NEW
ZEALAND HAVING ITS REGISTERED OFFICE AT LEVEL 5, 32 - 34 MAHUHU CRESCENT,
AUCKLAND 1010, NEW ZEALAND (MFG);



D.
MATARIKI FORESTS, AN UNLIMITED LIABILITY COMPANY INCORPORATED IN NEW ZEALAND
HAVING ITS REGISTERED OFFICE AT LEVEL 5, 32 - 34 MAHUHU CRESCENT, AUCKLAND 1010,
NEW ZEALAND (MF); and





E.
PHAUNOS TIMBER FUND LIMITED a limited liability company incorporated in Guernsey
having its registered office at Arnold House, St Julian's Avenue, St Peter Port,
Guernsey GY1 3NF (Phaunos).



INTRODUCTION
The parties wish to amend the Shareholder Agreement in relation to Matariki
Forestry Group and Matariki Forests (originally entered into on 15 July 2005,
amended and restated on each of 29 September 2005, 24 April 2006, 10 January
2008, 19 February 2010, 22 April 2014 and 8 December 2015) (Shareholder
Agreement) on the terms set out in this deed.
COVENANTS
1.
Amendment and Restatement: With effect from the date of this deed:



(a)
the Shareholders Agreement is amended and restated in the form set

out in the schedule to this deed (Amended Form); and


(b)
references in the Shareholders Agreement to 'this agreement' shall be

references to the Shareholders Agreement as amended and restated by this deed.


2.
Counterparts: This deed may be executed in any number of counterparts (including
facsimile copies) and provided that every party has executed a counterpart, the
counterparts together shall constitute a binding and enforceable deed.





SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




3.
Further assurance: Each party shall make all applications, execute all documents
and do all acts and things necessary to implement and to carry out its
obligations under this deed.



4.
Amendment: No amendment to this deed will be effective unless it is in writing
and signed by each party.



5.
Assignment: No party will assign or otherwise transfer any of its rights or
obligations under this deed to any other person.



6.
Governing law: This deed is governed by and is to be construed in accordance
with New Zealand law.



SIGNED by RAYONIER CANTERBURY LLC by:
/s/ P.S. Nicholls
Signature of the officer
 
Paul Nicholls
Name of officer





 
Signature of the officer
 
 
Name of officer



SIGNED BY WAIMARIE FORESTS PTY LIMITED BY:
 
Signature of the director
 
 
Name of director





 
Signature of the director
 
 
Name of director





SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




SIGNED by MATARIKI FORESTRY GROUP by:
/s/ P.S. Nicholls
Signature of the director
 
Paul Nicholls
Name of director





/s/ Philip Cory-Wright
Signature of the director
 
Philip Cory-Wright
Name of director



SIGNED by MATARIKI FORESTS by:
/s/ P.S. Nicholls
Signature of the director
 
Paul Nicholls
Name of director





/s/ Philip Cory-Wright
Signature of the director
 
Philip Cory-Wright
Name of director



SIGNED by PHAUNOS TIMBER FUND LIMITED by:
 
Signature of the director
 
 
Name of director







SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
Signature of the director
 
 
Name of director











SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------






DEED OF AMENDMENT AND RESTATEMENT
OF SHAREHOLDER AGREEMENT


RAYONIER CANTERBURY LLC
WAIMARIE FORESTS PTY LIMITED
MATARIKI FORESTRY GROUP
MATARIKI FORESTS
PHAUNOS TIMBER FUND LIMITED






























Simpson Grierson




SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




5.
Assignment: No party will assign or otherwise transfer any of its rights or
obligations under this deed to any other person.

6.    Governing law: This deed is governed by and is to be construed in
accordance with New Zealand law.


SIGNED by RAYONIER CANTERBURY LLC by:
 
Signature of the officer
 
 
Name of officer





 
Signature of the officer
 
 
Name of officer



SIGNED BY WAIMARIE FORESTS PTY LIMITED BY:
/s/ Richard Nettleton
Signature of the director
 
Richard Nettleton
Name of director





 
Signature of the director
 
 
Name of director



SIGNED by MATARIKI FORESTRY GROUP by:
 
Signature of the director
 
 
Name of director







SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
Signature of the director
 
 
Name of director





SIGNED by MATARIKI FORESTS by:
 
Signature of the director
 
 
Name of director





 
Signature of the director
 
 
Name of director























SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




DEED OF AMENDMENT AND RESTATEMENT
OF SHAREHOLDER AGREEMENT


RAYONIER CANTERBURY LLC
WAIMARIE FORESTS PTY LIMITED
MATARIKI FORESTRY GROUP
MATARIKI FORESTS
PHAUNOS TIMBER FUND LIMITED




































Simpson Grierson




SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------






5.
Assignment: No party will assign or otherwise transfer any of its rights or
obligations under this deed to any other person.



6.
Governing law: This deed is governed by and is to be construed in accordance
with New Zealand law.



SIGNED by RAYONIER CANTERBURY LLC by:
/s/ David L. Nunes
Signature of the officer
 
David L. Nunes
Name of officer





 
Signature of the officer
 
 
Name of officer





SIGNED BY WAIMARIE FORESTS PTY LIMITED BY:
 
Signature of the director
 
 
Name of director





 
Signature of the director
 
 
Name of director





SIGNED by MATARIKI FORESTRY GROUP by:


SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
Signature of the director
 
 
Name of director





 
Signature of the director
 
 
Name of director





SIGNED by MATARIKI FORESTS by:
 
Signature of the director
 
 
Name of director





 
Signature of the director
 
 
Name of director























SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------






SCHEDULE
AMENDED FORM OF SHAREHOLDERS AGREEMENT


CONTENTS


CLAUSE
PAGE
1.
DEFINITIONS AND INTERPRETATION
1
2.
GOVERNANCE
4
3.
DEALING IN SHARES IN MFG
4
4.
ISSUE OF SHARES IN MFG
6
5.
FURTHER PROVISIONS REGARDING DEALING IN SHARES
9
6.
WARRANTIES
9
7.
COMPLIANCE WITH THIS AGREEMENT AND THE CONSTITUTION
10
8.
DEFAULT IN RELATION TO MFG
10
9.
PHAUNOS DISSOLUTION
12
10.
LIQUIDATION
13
11.
DETERMINING NET ASSET VALUE
13
12.
GENERAL
14



SCHEDULES
 
SCHEDULE ONE SHAREHOLDER DETAILS
SCHEDULE TWO GOVERNANCE OF MFG AND ITS SUBSIDIARIES
SCHEDULE THREE ADDRESS DETAILS OF THE PARTIES















SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




This AGREEMENT was originally entered into on 15 July 2005, amended and restated
on each of 29 September 2005, 24 April 2006, 10 January 2008, 19 February 2010,
22 April
2014 and 8 December 2015.


PARTIES


1.
RAYONIER CANTERBURY LLC, a limited liability company incorporated in Delaware
having its registered office at 225 Water Street, Suite 1400, Jacksonville, FL
32202 (RCL);



2.
WAIMARIE FORESTS PTY LIMITED, a limited liability company incorporated in
Australia having its registered address at cl- Grant Thornton, Level 17, 383
Kent Street, Sydney NSW 2000, Australia (WFL);



3.
MATARIKI FORESTRY GROUP, an unlimited liability company incorporated in New
Zealand having its registered office at Level 5, 32-34 Mahuhu Crescent,
Auckland, New Zealand (MFG);



4.
MATARIKI FORESTS, an unlimited liability company incorporated in New Zealand
having its registered office at Level 5, 32-34 Mahuhu Crescent, Auckland, New
Zealand (MF); and



5.
PHAUNOS TIMBER FUND LIMITED a limited liability company incorporated in Guernsey
having its registered office at LEGIS, 11 New Street, Saint Peter Port, Guernsey
GY1 2BT (Phaunos).



BACKGROUND
A.
RCL and WFL are the shareholders of MFG. MFG is the holding company for the
Matariki forestry group of companies. MF, a wholly owned subsidiary of MFG,
holds the assets comprising the Matariki forest estate (Matariki Estate).
Rayonier Inc has invested in MFG through RCL, its wholly owned subsidiary.
Phaunos has invested in MFG through its wholly owned subsidiary, WFL.



B.
The parties wish to enter into this shareholder agreement to record their
respective rights and obligations in relation to MFG and MF.



THIS AGREEMENT RECORDS THAT:
1.
DEFINITIONS AND INTERPRETATION
1.1
Definitions: In this agreement, unless the context indicates otherwise:
 
 
 
Acceptance Notice has the meaning given to that term in clause 3.5;
 
 
 
Acquisition Notice has the meaning given to that term in clause 3.4;
 
 
 
Acquisition Price has the meaning given to that term in clause 3.4;
 
 
 
Appointing Party has the meaning given to that term in clause 1.1 of Schedule 2;



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
 
 
Business Day means any day (other than a Saturday) when banks in Auckland, New
Zealand are open for the transaction of normal business;
 
 
 
Board has the meaning given to that term in clause 1.1 of Schedule 2;
 
Class means a class of MFG Shares having attached to them identical rights,
privileges, limitations and conditions;
 
 
 
Companies Act means the Companies Act 1993 (New Zealand);
 
 
 
Company means MFG, MF or any other subsidiary of MFG, as the case may be;
 
 
 
Constitution means the constitution of the Company from time to time;
 
 
 
Consultant means Rayonier TRS Holdings Inc. in its capacity as consultant to MFG
under a Consultancy Agreement dated on or about the date of this deed, or any
other consultant MFG may appoint from time to time in connection with managing
the Matariki Estate;
 
 
 
Debt Commitment means, in relation to RCL or Phaunos, that party's Commitment
under, and as defined in, the Investor Loan Facility;
 
 
 
Defaulting MFG Shareholder has the meaning set out in clause 8.1;
 
 
 
Direct Subsidiary has the meaning given to it in clause 1.1 of Schedule 2;
 
 
 
Disclosing Party has the meaning given to that term in clause 12.5;
 
 
 
Dispute Notice has the meaning given to that term in clause 9.3(a);
 
 
 
Event of Default has the meaning given to that term in clause 8.2;
 
 
 
Expert has the meaning given to that term in clause 9.3(a);
 
 
 
Independent Valuer has the meaning given to that term in clause 11.1;
 
 
 
Investor Loan Facility means the investor loan facility agreement relating to an
investor loan made to MF originally dated 29 September 2005, as amended and
restated on 19 February 2010, amended on 3 February 2011, amended on 25 April
2013 and amended on or about the date of this deed;
 
 
 
Matariki Estate has the meaning given to that term in the background to this
agreement.
 
 
 
MF Constitution means the constitution of MF, as amended from time to time;
 
 
 
MF Share means any ordinary share in MF;
 
 
 
MFG Board means the board of directors of MFG for the time being;



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
 
 
MFG Constitution means the constitution of MFG, as amended from time to time;
 
 
 
MFG Fair Value in relation to the Shares held by an MFG Shareholder means the
Relevant Proportion of the value of the net assets of the Matariki forestry
group of companies as determined in accordance with clause 11;
 
 
 
MFG Ordinary Shares means the ordinary shares in the capital of MFG on issue
from time to time;
 
 
 
MFG Redeemable Share means any redeemable share in MFG of whatever Class, the
terms of which have been agreed by the parties;
 
 
 
MFG Share means any share in MFG, of whatever Class;
 
 
 
MFG Shareholder means the holder of MFG Shares from time to time;
 
 
 
MFG Shareholder Sister Company means, in relation to an MFG Shareholder, an
entity that is:
 
 
 
(a) wholly owned (directly or indirectly) by the same holding company as that
MFG
 Shareholder;
 
 
 
(b) a wholly owned subsidiary of that MFG Shareholder; or
 
 
 
(c) owned by the same parties that own that MFG Shareholder;
 
 
 
MFT has the meaning given to that term in clause 1.1 of Schedule 2;
 
 
 
New Equity Securities has the meaning given to that term in clause 4.3;
 
 
 
Non-selling Shareholder has the meaning given to that term in clause 3.3;
 
 
 
Non-defaulting MFG Shareholder has the meaning given to that term in clause
8.2;
 
 
 
Non-Disclosing Parties has the meaning given to that term in clause 12.5;
 
 
 
Phaunos Dissolution means the Phaunos shareholders voting at the Phaunos 2016
annual general meeting to wind up operations of Phaunos and to procure an
orderly realisation of its assets (or any resolution of substantially the same
effect);
 
 
 
Relevant Proportion means the percentage proportion of the total interest that
each of RCL and WFL hold (directly or indirectly) in MFG from time to time as
set out in part A of schedule one (updated from time to time in accordance with
clause 5.5);
 
 
 
Sale Interest has the meaning given to that term in clause 3.3;



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
 
 
Sale Notice has the meaning given to that term in clause 3.3;
 
 
 
Share means an MFG Ordinary Share or an MFG Redeemable Share, as the case may
be;
 
 
 
Shareholder has the meaning given to that term in clause 1.1 of Schedule 2;
 
 
 
Selling Shareholder has the meaning given to that term in clause 3.3.
 
 
 
Stapled Proportion has the meaning given to that term in clause 4.1; and
 
 
 
Transferring MFG Shareholder has the meaning given to that term in clause 3.9.
 
 
1.2
Interpretation: In this agreement, unless the context indicates otherwise, a
reference to:
 
 
 
(a) a subsidiary or holding company or related company shall be construed in
accordance with sections 2(3) and 5 of the Companies Act;
 
 
 
(b) the singular includes the plural and vice versa;
 
 
 
(c) a statutory provision includes a reference to:
 
 
 
(i) the statutory provision as modified or re-enacted or both from time to time
(whether before or after the date of this agreement); and
 
 
 
(ii) any subordinate legislation made under the statutory provision (whether
before or after the date of this agreement);
 
 
 
(d) persons includes a reference to any body corporate, unincorporated
association or partnership;
 
 
 
(e) a person includes a reference to that the person's legal personal
representatives or successors;
 
 
 
(f) a clause or schedule, unless the context otherwise requires, is a reference
to a clause or schedule to this agreement;
 
 
 
(g) $ is to New Zealand dollars, unless otherwise specified.
 
 
1.3
Schedules: The schedules form part of this agreement and shall have the same
force and effect as if set out in the body of this agreement, and references to
this agreement include the schedules.
 
 
1.4
Headings: The headings in this agreement shall not affect the interpretation of
this agreement.
 
 
2.
GOVERNANCE



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




2.1
MFG governance: MFG shall be governed in accordance with the provisions set out
in schedule two, and otherwise in accordance with the MFG Constitution.
 
 
3.
DEALING IN SHARES IN MFG
 
 
3.1
Grant of security, etc: No MFG Shareholder shall, except with the prior written
consent of the other MFG Shareholder, such consent not to be unreasonably
withheld or delayed:
 
 
 
(a)    pledge, mortgage, charge or otherwise encumber any Share or any interest
in any
Share;
 
 
 
(b)    grant an option over any Share, or any interest in any Share; or
 
 
 
(c)    enter into any agreement in respect of the votes attached to any Share.
 
 
3.2
Pre-emptive rights: Subject to clauses 3.8 to 3.9, Shares may only be
transferred in accordance with clauses 3.3 to 3.7.
 
 
3.3
Sale notice: In order for any MFG Shareholder (Selling Shareholder) to sell,
transfer or otherwise dispose of the legal or beneficial ownership of, or the
control of, any of its Shares, the Selling Shareholder shall first give notice
(Sale Notice) to MFG and the other MFG Shareholder (Non-selling
Shareholder) specifying the total number of Shares it wishes to sell, and the
corresponding proportion of its MFG Ordinary Shares and/or MFG Redeemable Shares
and Debt Commitment (which, in the case of WFL, shall be the corresponding
proportion of Phaunos' Debt Commitment) that it is required to transfer with the
relevant Shares pursuant to clause 5.2 and 5.3 (Sale Interest). The minimum
number of Shares that may be specified in a Sale Notice must be at least 20% of
the Shares (unless the Selling Shareholder holds fewer than 20% of the Shares,
in which case the number of Shares that must be specified in a Sale Notice is
the total number of Shares held by the Selling Shareholder).
 
 
3.4
Acquisition Notice: The Non-selling Shareholder may, not later than 20 Business
Days after the date of the Sale Notice give irrevocable notice to the Selling
Shareholder (Acquisition Notice) offering to acquire the Sale Interest and
specifying the cash price being offered for the Sale Interest (Acquisition
Price).
 
 
3.5
Acceptance of Acquisition Notice: The Selling Shareholder may, not later than 20
Business Days after the date of the Acquisition Notice, give irrevocable notice
to the Non-selling Shareholder (Acceptance Notice) accepting the offer contained
in the Acquisition Notice in which case the Selling Shareholder will be bound to
sell, and the Non-selling Shareholder will be bound to acquire, the Sale
Interest at the Acquisition Price and, unless the Selling Shareholder and the
Non­ selling Shareholder agree otherwise, on the terms and conditions set out
below:
 
 
 
(a)    the sale shall be conditional on the parties obtaining all necessary
consents and
approvals to the sale and purchase of the Sale Interest. If the sale is
conditional as contemplated in this paragraph (a), the Selling Shareholder and
the Non-selling Shareholder shall use their reasonable endeavours, with all due
speed and diligence, to obtain all necessary consents;



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
 
 
(b)    the sale shall be settled on the date 1O Business Days after the date of
the Acceptance Notice, or if the sale is conditional as contemplated by clause
(a), 10 Business Days after the last of the relevant consents is obtained;
 
 
 
(c)    the Selling Shareholder shall transfer to the Non-selling Shareholder
good title to the Sale Interest free of any charge or encumbrance (other than
any charge or encumbrance to which the Non-selling Shareholder gives its prior
approval in writing);
 
 
 
(d)    on settlement of the purchase of the Sale Interest, the Non-selling
Shareholder shall pay the purchase price to the Selling Shareholder in cleared
funds, and the Selling Shareholder shall deliver to the Non­ Selling Shareholder
a transfer of the Sale Interest, in a form reasonably acceptable to the both
parties;
 
 
 
(e)    the parties shall take all necessary steps to procure the MFG Board to
cause the Non-Selling Shareholder to be registered as holder of the Sale
Interest; and
 
 
 
(f)    if the Sale interest comprises all of the Selling Shareholder's interest
in MFG, the Selling Shareholder will, upon settlement of the purchase of the
Sale Interest, procure the removal of any Director appointed by it.
 
 
3.6
Options to sell: If:
 
 
 
(a)    the Non-selling Shareholder does not give an Acquisition Notice by the
deadline set out in clause 3.4;


 
 
 
(b)    the Selling Shareholder does not give an Acceptance Notice by the
deadline set out in clause 3.5; or
 
 
 
(c)    any conditions referred to in clause 3.5(a) are not satisfied within 6
months, or if any statutory consents or approvals are required, 9 months, of the
date of the Acceptance Notice,
 
 
 
the Selling Shareholder may sell the Sale Interest to any other person provided
that, unless the Non-selling Shareholder consents in writing:
 
 
 
(d)    the entire Sale Interest must be sold to that person;
 
 
 
(e)    the consideration for the sale (which the Non-selling Shareholder shall
be entitled to have independently verified and, if non-cash, valued) must be no
less than the Acquisition Price;
 
 
 
(f)    the sale must be on the terms and conditions which are not more
advantageous to the purchaser than those offered to the Non-selling Shareholder,
provided that the terms and conditions shall not be construed as being more
advantageous solely because those terms contain arm's length warranties and
other arm's length purchaser protections usual for a transaction of the nature
contemplated; and



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
 
 
(g)    the sale must be completed within 6 months of the date of the Sale Notice
(unless clause 3.6(c) is relevant in which case the sale must be completed
within 12 months of the date referred to in that clause).
 
 
3.7
Assistance: MFG and the Non-selling Shareholder shall (and MFG shall procure
that the Consultant will), at the cost of the Selling Shareholder, provide such
assistance as may be reasonably required by the Selling Shareholder for the
purposes of enabling the Selling Shareholder to solicit offers for the Sale
Interest, including allowing prospective purchasers to undertake due diligence.
 
 
3.8
Clause to apply again: If the Selling Shareholder proposes to sell, transfer, or
otherwise dispose of the Sale Interest outside the period referred to in clause
3.6(g), then clauses 3.3 to 3.7 will again apply, with any necessary
modifications.
 
 
3.9
Transfer to related companies: Nothing in clause 3.2 shall prevent any MFG
Shareholder (Transferring MFG Shareholder) transferring all or some of its
Shares to a holding company or an MFG Shareholder Sister Company, and the
provisions of clauses 3.3 to 3.7 shall not apply to such transfer, provided
where the transferee ceases to be a holding company or an MFG Shareholder Sister
Company of the Transferring MFG Shareholder, the transferee shall, and the
Transferring MFG Shareholder shall procure that, the transferee forthwith
transfers back to the Transferring MFG Shareholder (or another holding company
or MFG Shareholder Sister Company of the Transferring MFG Shareholder) all
Shares that it holds.
 
 
4.
ISSUE OF SHARES IN MFG
 
 
4.1
Stapled Proportions: The MFG Board must ensure that:
 
 
 
(a)    RCL holds an equal proportion of MFG Ordinary Shares, MFG Redeemable
Shares and Debt Commitment (if any); and


 
 
 
(b)    WFL holds an equal proportion of MFG Ordinary Shares and MFG Redeemable
Shares, and Phaunos holds a proportion of Debt Commitment (if any) equal to
WFL's Relevant Proportion,
 
 
 
being, in each case, the Stapled Proportion.
 
 
4.2
Classes of shares: The MFG Board may issue different Classes of shares in
accordance with the provisions of this agreement. Without limiting the Classes
which the MFG Board may issue:
 
 
 
(a)    each Class of shares is deemed to constitute a separate Class but, except
as expressly provided in this agreement, all the MFG Ordinary Shares have the
same rights and privileges and are subject to the same restrictions; and
 
 
 
(b)    any share may be issued upon the basis that it:
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
(i) confers preferential rights to distributions of capital or income (or no
rights to such distributions); or
 
 
 
(ii) confers special, limited or conditional voting rights; or
 
 
 
(iii) does not confer voting rights; or
 
 
 
(iv)  is redeemable in accordance with section 68 of the Companies Act.
 
 
4.3
MFG Board may issue shares and other securities: The MFG Board may, subject to
the terms of this agreement, only issue shares, securities that are convertible
into or exchangeable for shares, or options to acquire shares (together referred
to in this clause as New Equity Securities) in accordance with the following
provisions:
 
 
 
(a)    subject to any special rights or restrictions attaching to any existing
shares, all New Equity Securities must be offered to all MFG Shareholders in
proportion to each MFG Shareholder's Stapled Proportion;
 
 
 
(b)    subject to sub-clause (c) below, the offer must be made by written notice
to each MFG Shareholder stating:
 
 
 
(i) the number of New Equity Securities to which that MFG Shareholder is
entitled;
 
 
 
(ii)   the Class or Classes of which the New Equity Securities will form part,
and in the case of securities convertible into, or exchangeable for, shares, the
Class of which those shares will upon issue form part;
 
 
 
(iii)   the consideration for which the New Equity Securities will be issued and
the terms on which they will be issued;
 
 
 
(iv)   the time (not being less than 10 days nor more than 28 days) within which
the offer, if not accepted, will be deemed to be declined;
 
 
 
(v)   that any MFG Shareholder who wishes to acquire New Equity Securities in
excess of that MFG Shareholder's entitlement must, when accepting the offer,
state the number of excess New Equity Securities which that MFG Shareholder
wishes to acquire;
 
 
 
(vi) that any unclaimed New Equity Securities will be used for satisfying the
requests for excess New Equity Securities, upon the basis that the New Equity
Securities not claimed by any MFG Shareholder will be allocated first to the
other MFG Shareholders who have requested excess New Equity Securities, in
proportion to that MFG Shareholder's Stapled Proportion, provided that no MFG
Shareholder shall be allocated more excess New Equity Securities than the number
which that MFG Shareholder has requested;
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
(vii)   that if, thereafter, any New Equity Securities remain unallocated, the
MFG Board may offer them to any person whom the MFG Board is prepared to
register as an MFG Shareholder provided that the consideration and terms of
issue are no more advantageous to that person than those offered to the MFG
Shareholders provided further that the terms on which New Equity Securities are
offered to that person shall not be construed as being more advantageous solely
because those terms contain arm's length warranties and other arm's length
subscriber protections usual for a transaction of the nature contemplated; and
 
 
 
(viii) that each MFG Shareholder who accepts the offer of New Equity Securities
must increase their holding of MFG Ordinary Shares, MFG Redeemable Shares and/or
Debt Commitment (as may be the case) in order to maintain their Stapled
Proportion, provided that where WFL accepts the offer of New Equity Securities,
Phaunos shall be required to increase its Debt Commitment, equal to the Relevant
Proportion held by WFL following the issue of New Equity Securities,
 
 
 
(c)    the New Equity Securities offered to each MFG Shareholder shall be of a
Class or Classes already held by that MFG Shareholder. For these purposes, any
excess New Equity Securities offered pursuant to clause 4.3(b)(vi) shall, on
issue, be issued as MFG Shares of the Class or Classes already held by the
relevant MFG Shareholder. New Equity Securities which are convertible or
exchangeable into MFG Shares shall be convertible or exchangeable into MFG
Shares of a Class or Classes already held by the relevant MFG Shareholder
(unless those New Equity Securities are convertible or exchangeable into a new
Class of MFG Shares);
 
 
 
(d)    notwithstanding the provisions of sub-clauses (a) and (b) and (c), but
subject always to the provisions of schedule two of this agreement, the MFG
Board may issue New Equity Securities to such persons and on such terms as it
thinks fit; and
 
 
 
(e)    if any holders of securities in MFG other than MFG Shares are entitled by
the terms of issue of those securities to participate in any issue of New Equity
Securities, the provisions of this clause shall be appropriately modified to
take account of such entitlement.


 
 
5.
FURTHER PROVISIONS REGARDING DEALING IN SHARES
 
 
5.1
Deed of accession: If an MFG Shareholder transfers the legal or beneficial
ownership of any MFG Shares to any party (other than to a party who has already
signed this agreement or a deed of accession), that MFG Shareholder shall
procure that the relevant transferee validly executes a deed of accession in a
form reasonably satisfactory to the other parties to this agreement, and
delivers a copy of that deed of accession to each party to this agreement. If
the proposed transfer is of less than the MFG Shareholder's entire interest in
MFG, the parties will negotiate in good faith such amendments to this agreement
as are necessary and desirable to reflect an increase in the number of
shareholders.
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




5.2
Stapling of interest under Investor Loan Facility:  Subject to any variation of
the terms below in the Investor Loan Facility, no MFG Shareholder shall transfer
all or any of its MFG Shares without transferring a corresponding proportion of
its Debt Commitment, or where WFL is the transferring MFG Shareholder, procuring
transfer of a corresponding proportion of Phaunos' Debt Commitment in accordance
with clause 10.6 of the Investor Loan Facility.
 
 
5.3
Stapling of MFG Ordinary Shares with MFG Redeemable Shares: No MFG Shareholder
shall transfer legal or beneficial ownership to all or any of its MFG Ordinary
Shares without transferring a corresponding proportion of its MFG Redeemable
Shares and vice versa.
 
 
5.4
Registration of transfers: The MFG Shareholders shall procure that the MFG Board
does not register a transfer of MFG Ordinary Shares or MFG Redeemable Shares
unless such transfer has been carried out in accordance with clauses 3.2 to 3.9,
clauses 5.1, 5.2 and 5.3 and the requirements of the Companies Act and the MFG
Constitution.
 
 
5.5
Board to procure amendment to schedule one: As soon as is practicable after the
registration of a transfer of MFG Shares pursuant to clause 5.4 or any other
alteration of the MFG share capital, the MFG Board shall procure an amendment to
schedule one reflecting the consequential changes to the identities and
shareholdings of the shareholders referred to in that schedule. Upon delivery of
that amended schedule to all parties, that amended schedule shall be deemed to
be a variation to this agreement.
 
 
5.6
Investment management agreements: For the avoidance of doubt, nothing in this
agreement shall be construed to preclude an MFG Shareholder entering into an
investment management agreement in relation to its investment in the Matariki
group of companies with any investment manager as permitted by this agreement.
 
 
5.7
Liability of transferring shareholders: Except to the extent required by law,
each MFG Shareholder which transfers its entire holding of MFG Shares to another
party, in accordance with the terms of this agreement, shall be deemed released
by all other parties hereto from all liability under this agreement from the
date of that transfer (except in relation to any prior breach of this agreement
by the transferor) and shall no longer be a party to this agreement.
 
 
6.
WARRANTIES
 
 
6.1
Warranties of each party: Each party to this agreement warrants to each other
party as follows:
 
 
 
(a)    it is not aware of any circumstance which might reasonably be expected
materially and adversely to affect its entry into this agreement;
 
 
 
(b)    it has the legal right and power to enter into this agreement and to
consummate the transactions contemplated under this agreement on and subject to
the terms and conditions of this agreement;
 
 
 
(c)    the execution, delivery and performance of this agreement by it has been
duly and validly authorised and this agreement is a valid and binding agreement
of it enforceable in accordance with its terms;



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
 
 
(d)    this agreement will not conflict with, or result in a breach of, the
terms, conditions or provisions of its constitutional documents or any
instrument or agreement to which it is a party or by which it may be bound, or
which constitutes (with or without the passage of time, the giving of notice, or
both) a default under any such instrument or agreement, or results in the
acceleration of any indebtedness or the imposition of any penalty or charge; and
 
 
 
(e)    no further authorisation, consent or approval of any person is required
as a condition to the validity of this agreement or to give effect to the
transactions contemplated under this agreement.
 
 
7.
COMPLIANCE WITH THIS AGREEMENT AND THE CONSTITUTION
 
 
7.1
MFG Shareholders:   Each MFG Shareholder undertakes to the other MFG Shareholder
that it shall:
 
(a)    take all practicable steps including, without limitation, the exercise of
votes it directly or indirectly controls at meetings of the MFG Board and MFG
Shareholder meetings of MFG to ensure that the terms of this agreement are
complied with and to procure that the MFG Board and MFG complies with its
obligations and that it shall do all such other acts and things as may be
necessary or desirable to implement this agreement; and
 
 
 
(b)    comply fully and promptly with the provisions of the MFG Constitution so
that each and every provision of the MFG Constitution (subject to clause 10.1)
shall be enforceable by the MFG Shareholders as between themselves in whatever
capacity.
 
 
8.
DEFAULT IN RELATION TO MFG
 
 
8.1
Definition: An Event of Default occurs in respect of an MFG Shareholder
(Defaulting MFG Shareholder) if, other than as a consequence of a Phaunos
Dissolution:
 
 
 
(a)    that MFG Shareholder commits any material breach of or fails to observe
any of the material obligations under this agreement and (where such breach or
failure is capable of remedy) does not remedy that breach or failure within 20
Business Days of receiving written notice from the Non­ Defaulting MFG
Shareholder specifying the breach or failure and requiring the remedy of the
breach or failure;
 
 
 
(b)    that MFG Shareholder ceases or threatens to cease to carry on all or
substantially all of its business or operations;
 
 
 
(c)    an order is made, or a resolution is passed, for the dissolution of that
MFG Shareholder;
 
 
 
(d)    an encumbrancer takes possession or a liquidator, provisional liquidator,
trustee, receiver, receiver and manager, inspector appointed under any companies
or securities legislation, or similar official, is appointed in respect of that
MFG Shareholder;
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
(e)    any step is taken to appoint or with a view to appointing a statutory
manager (including the making of any recommendation in that regard by the
Securities Commission) under the Corporations (Investigation and Management) Act
1989 in respect of that MFG Shareholder, or it is declared at risk pursuant to
that Act;
 
 
 
(f)    a distress, attachment or other execution is levied or enforced upon or
commenced against any of the material assets of that MFG Shareholder and is not
discharged or stayed within 10 Business Days;
 
 
 
(g)    that MFG Shareholder is unable to pay its debts when due, or is deemed
unable to pay its debts under any law, or enters into dealings with any of its
creditors with a view to avoiding or in expectation of insolvency, or makes a
general assignment or an arrangement or composition with or for the benefit of
any of its creditors, or stops or threatens to stop payments generally; or
 
 
 
(h)    anything analogous, or having a substantially similar effect, to anything
referred to in paragraphs (b) to (g) inclusive occurs in relation to that MFG
Shareholder under the laws of a jurisdiction other than New Zealand
 
 
8.2
Event of Default: If an Event of Default occurs:
 
 
 
(a)    the Defaulting MFG Shareholder will be deemed to have given the other MFG
Shareholder (Non-defaulting MFG Shareholder) a Sale Notice under clause 3.3 in
respect of its entire interest in MFG;
 
 
 
(b)    if the Non-defaulting MFG Shareholder gives the Defaulting MFG
Shareholder an Acquisition Notice under clause 3.4:
 
 
 
(i)   within 20 Business Days of the Non-defaulting MFG Shareholder becoming
aware of the Event of the Default; or
 
 
 
(ii) if the Event of Default is continuing, while the Event of Default is
continuing,
 
 
 
(whichever is the later) and the Acquisition Price specified in that Acquisition
Notice is no less than MFG Fair Value less 15%, the Defaulting MFG Shareholder
will be deemed to have given an Acceptance Notice under clause 3.5;
 
 
 
(c)    the voting rights of the Defaulting MFG Shareholder will be deemed to
have been suspended.
 
 
8.3
Other remedies: Clause 8.2 is without prejudice to any other right, power or
remedy under this agreement, at law, or otherwise, that any MFG Shareholder has
inrespect of a default by any other MFG Shareholder.
 
 
9.
PHAUNOS DISSOLUTION
 
 
9.1
Phaunos Dissolution: If a Phaunos Dissolution occurs, WFL must use its
reasonable endeavours to sell its entire interest in MFG to a third party. For
the avoidance of doubt, clauses 3.2 to 3.8 will apply to any sale under this
clause 9.



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
 
9.2
Partition plan: If a sale is not completed within 2 years of the Phaunos
Dissolution occurring, WFL and RCL must, within 60 Business Days from the end of
the 2 year period, agree on the terms and conditions of a partition plan or an
alternative solution.
 
 
9.3
Failure to agree partition plan:
 
 
 
(a)    If the Defaulting MFG Shareholder and the Non-Defaulting MFG Shareholder
fail to come to an agreement as contemplated in clause 9.2, either may give
written notice to the other and to MFG (Dispute Notice) referring the matter for
determination by a single person who is suitably qualified and experienced
expert (Expert). If the parties are unable to agree on the person to be
appointed as Expert within 5 Business Days after delivery of the Dispute Notice,
the Expert will be nominated by the President for the time being of the New
Zealand Law Society;
 
 
 
(b)    The Expert will be appointed to determine a fair and equitable division
of the estate between the MFG Shareholders meeting the following criteria:
 
 
 
(i)   the proportionate value of the net assets each MFG Shareholder is
allocated must approximate, insofar as practicable, that MFG Shareholder's
Relevant Proportion;
 
 
 
(ii)   the determination may require an MFG Shareholder to make a cash payment
to the other to ensure that, when the cash payment is taken into account, the
criterion in paragraph (i) is met;
 
 
 
(iii)   the determination must require that RCL be allocated all of the Shares
(the intention being that the assets of MFG which are to be allocated to WFL
will be transferred to WFL or its nominee, and the Shares which WFL holds in MFG
will be transferred to RCL or its nominee); and
 
 
 
(iv)   the value of the net assets of the Matariki forestry group of companies,
and the value of the net assets allocated to each MFG Shareholder, will be
determined in accordance with clause 11;and
 
 
 
(a)    In determining the matter:
 
 
 
(i)   the Expert will be deemed to be acting as an expert, not as a mediator or
an arbitrator;
 
 
 
(ii)   nothing in this clause will constitute a submission to arbitration under
the Arbitration Act 1996;
 
 
 
(iii) each party must give the Expert any information and assistance, and will
ensure that its duly authorised representatives meet with the Expert, as the
Expert may reasonably require in order to expedite the resolution of the
Dispute;
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
(iv)       the parties will be jointly and severally liable to the Expert for
all costs incurred by the Expert, but the Expert may allocate, as between the
parties, the responsibility for payment of those costs and that allocation will
be binding on the parties; and
 
 
 
(v)   any determination of the Expert will, in the absence of obvious error or
fraud on the part of the Expert, be final and binding on the parties.
 
 
10.
LIQUIDATION
 
 
10.1
Procedure on liquidation: If pursuant to any provision of this agreement MFG is
required to be liquidated, the MFG Shareholders shall without delay take all
necessary steps to ensure that a special resolution of shareholders of MFG is
passed appointing as liquidator of MFG a person agreed by the MFG Shareholders,
or failing agreement, chosen on the application of any MFG Shareholder by the
president for the time being of Chartered Accountants Australia and New Zealand
or his or her nominee.
 
 
11.
DETERMINING NET ASSET VALUE
 
 
11.1
Net Asset Value: In determining the net asset value of the Matariki forestry
group of companies under this agreement, the following provisions will apply:
 
 
 
(a)    the value of the land and forestry assets shall be determined by
reference to the most recent forestry valuation and land valuation carried out
by the independent forestry valuer and the independent land valuer appointed to
Matariki (Independent Valuer) in relation to the Matariki forestry group of
companies, unless an MFG Shareholder or the Expert requires that the forestry
valuation and land valuation be updated, in which case:
 
 
 
(i)   the parties will ensure that the Independent Valuer will prepare, at the
cost of MFG, an updated forestry valuation and land valuation as soon as
reasonably practicable;
 
 
 
(ii)   the value of the land and forestry assets shall be determined by
reference to the updated forestry valuation and land valuation provided by the
Independent Valuer;
 
 
 
(iii)   the MFG Shareholders shall promptly and openly make available to the
Independent Valuer all information in their possession or under their control
relating to MFG to enable the Independent Valuer to proceed with the preparation
of the updated forestry valuation and land valuation;
 
 
 
(iv)     the parties shall adhere to such adjustments to the time frames set out
in clause 8 or 9 (as the case may be) as may be appropriate to reflect the time
taken to prepare the updated forestry valuation and land valuation;
 
 
 
(v)        the determination of the Independent Valuer will, in the absence of
obvious error or fraud on the part of the Independent Valuer, be final and
binding; and
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
(b)    the other assets and liabilities will be valued at fair market value,
consistent with MFG's IFRS financial statements.
 
 
12
GENERAL
 
 
12.1
Conflicting provIsIons: If there is any conflict or inconsistency between the
provisions of this agreement and the MFG Constitution or the MF Constitution, as
the case may be, this agreement shall prevail.
 
 
12.2
Termination: This agreement may be terminated upon the written agreement of all
parties.
 
 
12.3
Payments free and clear:  All amounts payable by one party to another pursuant
to this agreement shall be paid free and clear of and, except to the extent
required by law, without any deduction or withholding on account of any tax. If
any party is required by law to make any deduction or withholding from any
amount it is required to pay pursuant to this agreement, then that party shall
increase the relevant payment to ensure that the recipient receives a net amount
equal to the amount it would have received had no such deduction or withholding
been made.
 
 
12.4
Confidentiality: Each party shall at all times keep confidential, treat as
privileged, and not directly or indirectly make any disclosure or use, or allow
any disclosure or use to be made, of any provision of this agreement or of any
information relating to any provision, or the subject matter, of this agreement,
or any information directly or indirectly obtained from another party under or
in connection with this agreement, except to the extent:
 
 
 
(a)    required by law;
 
 
 
(b)    to satisfy the reporting requirements of any related company or other
member of its group;
 
 
 
(c)    necessary to satisfy the requirements of any applicable stock exchange;
 
 
 
(d)    necessary to obtain the benefit of, or to carry out obligations under,
this agreement;
 
 
 
(e)    that the infom1ation is or becomes available in the public domain without
breach by a party of its confidentiality obligations under this clause or at
law;
 
 
 
(f)    that disclosure is made to a subsidiary of the relevant party, or to a
director, officer, employee, adviser or financier of the party or a subsidiary
of the party, and that person has been infom1ed of the party's confidentiality
obligations under this agreement; or
 
 
 
(g)    that disclosure is made to a proposed third party purchaser of MFG Shares
or the Matariki Estate, which has entered into an appropriate confidentiality
agreement to the satisfaction of MFG.
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




12.5
Announcements: If a party (Disclosing Party) is required by law or by the rules
of any applicable stock exchange or regulatory authority to make any
announcement or disclosure relating to any matter the subject of this Agreement,
prior to making such announcement or disclosure, to the extent permitted by such
law or rules, the Disclosing Party shall give the other parties (Non Disclosing
Parties) at least 5 Business Days' notice and shall consult with the Non
Disclosing Parties regarding the form and content of the announcement or
disclosure.
 
 
12.6
Liability: For the avoidance of doubt, the liability of each party to this
agreement to any other party is limited (save as required by law) to the extent
expressly provided for in this agreement.
 
 
12.7
Variation: No variation of this agreement shall be valid unless it is in writing
and signed by or on behalf of each of the parties hereto, except that the MFG
Shareholders may, if both of the MFG Shareholders agree, amend the provisions of
schedule two, provided that such amendment does not impose an obligation on any
party save for MFG, an MFG Shareholder or the MFG Board. If schedule two is
amended pursuant to this clause, the amendment shall be deemed effective upon
MFG delivering the amended schedule to all parties to this agreement.
 
 
12.8
No waiver: The failure to exercise or delay in exercising a right or remedy
under this agreement shall not constitute a waiver of the right or remedy or a
waiver of any other rights or remedies and no single or partial exercise of any
right or remedy under this agreement shall prevent any further exercise of the
right or remedy or the exercise of any other right or remedy.
 
 
12.9
Rights and remedies cumulative: The rights and remedies contained in this
agreement are cumulative and not exclusive of any rights or remedies provided by
law.
 
 
12.10
Assignment: No party shall assign or transfer or purport to assign or transfer
any of its rights or obligations under this agreement, except as expressly
permitted herein.
 
 
12.11
Full agreement: This agreement contains a final and complete integration of all
prior expressions by the parties with respect to the subject matter of this
agreement and constitutes the entire agreement between the parties with respect
to the subject matter of this agreement, superseding all prior oral or written
understandings.
 
 
12.12
Further assurances: The parties shall each execute and deliver such further and
other documents and instruments and do such further and other things as may be
necessary to implement and carry out the intent of this agreement.
 
 
12.13
Counterparts: This agreement may be executed in any number of counterparts each
of which when executed and delivered (including by way of facsimile) shall be an
original, but all the counterparts together shall constitute one and the same
instrument.
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




12.14
Notices: Each notice, agreement and other communication (each a communication)
to be given, delivered or made under this agreement is to be in writing but may
be sent by personal delivery, post (by airmail if to another country), facsimile
or email. Each communication is to be sent to the address of the relevant party
set out below or to any other address from time to time designated for that
purpose by at least five working days' prior notice to the other parties. The
initial address details of the parties are set out in schedule three.
 
 
12.15
Service: A communication under this agreement will only be effective:
 
 
 
(a)    in the case of personal delivery, when delivered;
 
 
 
(b)    if posted locally or delivered to a document exchange, 3 Business Days in
the place of receipt, after posting or delivery;
 
 
 
(c)    if posted or delivered overseas, 10 Business Days in the place of
receipt, after posting by airmail;
 
 
 
(d)    if made by facsimile, upon production of a transmission report by the
machine from which the facsimile was sent which indicates that the correct
number of pages was sent to the facsimile number of the recipient designated for
the purpose of this agreement; or
 
 
 
(e)    if made by email, upon the recipient acknowledging receipt (whether by
way of an automated message or otherwise),
 
 
 
provided that any communication received or deemed received after 5pm or on a
day which is not a Business Day in the place to which it is delivered, posted or
sent shall be deemed not to have been received until the next Business Day in
that place.
 
 
12.16
Governing law: This agreement shall be governed by and construed and interpreted
in accordance with the laws of New Zealand and each party submits to the
exclusive jurisdiction of the courts of New Zealand. Each party irrevocably
waives any objection which it might at any time have to the courts of New
Zealand being nominated as the forum to hear and determine any proceedings and
to settle any disputes and agrees not to claim that the courts of New Zealand
are not a convenient or appropriate forum.


 
 



























SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




SCHEDULE ONE
SHAREHOLDER DETAILS 1
 
 
PART A
 
 
 
MFG
 
 
 
MFG Shareholders
Percentage of MFG Shares
 
 
RCL (for MFG Shares and MFG Redeemable Shares)
76.99%
 
 
WFL (for MFG Shares and MFG Redeemable Shares)
23.01%
 
 
 
 
PARTB
 
 
 
MF
 
 
 
MF Shareholder
Percentage MF Shares
MFG
100%































' Note this schedule is to be updated in accordance with clause 5.5.

SCHEDULE TWO
 
GOVERNANCE OF MFG AND ITS SUBSIDIARIES
 
 
1.
INTERPRETATION
 
 
1.1
Definitions: For the purpose of this schedule:
 
 
 
Appointing Party means the party that appointed a director:
 
 
 
(a)     in relation to a Director, the party that appointed that Director in
accordance with clause 2.1(a) of this schedule; and
 
 
 
(b)    in relation to an Alternate Director, the party that appointed that
Alternate Director in accordance with clause 2.1(b) of this schedule;
 
 
 
Board means the board of directors of MFG, MF, MFT or any other Direct
Subsidiary of MFG or MF, as the case may be;
 
 
 
Company means MFG, MF, MFT or any other Direct or indirect Subsidiary of MFG of
MF, as the case may be;
 
 
 
Constitution means the constitution of the Company from time to time;
 
 
 
Direct Subsidiary means a subsidiary within the meaning of section 5(1)(a) of
the Companies Act.
 
 
 
Director means a director of MFG, MF, MFT or any other subsidiary of MFG or MF,
as the case may be;
 
 
 
MFT means Matariki Forests Trading Limited, a wholly owned subsidiary of MF;
 
 
 
Shares means an ordinary share in MFG or any other subsidiary of MFG, as the
case may be; and
 
 
 
Shareholder means a shareholder of MFG, MF or any other subsidiary of MFG, as
the case may be.
 
 
2.
COMPOSITION AND PROCEEDINGS OF THE BOARD
 
 
2.1
Number of directors:   The directors of the Company shall be appointed as
follows:
 
 
 
(a)    each MFG Shareholder will have the power to appoint two directors; and



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
 
 
(b)    each MFG Shareholder may from time to time appoint by ordinary
resolution, or by notice in writing to the Company, any person not already a
director to act as an alternate director
 
 
2.2
Board resolutions: Except as provided in this agreement, resolutions of the
Board shall be deemed to be passed if approved by a majority of the votes of
Directors voting thereon.
 
 
2.3
Quorum: A quorum of any meeting of the Board must include at least one Director
appointed by each MFG Shareholder.
 
 
2.4
Adjournment: If within 30 minutes after the time appointed for a meeting of the
Board a quorum is not present the meeting is adjourned for 14 days to the same
time and place unless otherwise agreed by all Directors. At least seven days'
notice of the adjourned meeting must be given, and the notice must include a
statement that it is given pursuant to this clause. If at the adjourned meeting
a quorum is not present within 30 minutes after the time appointed for the
meeting the Director or Directors present are a quorum.
 
 
2.5
Directors' voting rights: At a meeting of the Board, the Directors appointed by
an MFG Shareholder (including their alternates) shall together be entitled to
exercise a percentage of the votes which may be cast at that meeting equal to
the percentage of the Shares held by the MFG Shareholder who appointed them.
 
 
2.6
Interested Directors: Except as provided in this agreement including in clause
4.1 below, a Director who is Interested (as defined in the Companies Act) in a
transaction entered into or to be entered into by the Company may vote on any
matter related to the transaction, and shall be included in the quorum of
Directors considering the transaction.
 
 
2.7
Regularity of Board Meetings: Meetings of the Directors shall be held at regular
intervals as shall be determined by the Board but not less frequently than half
yearly, but subject to this clause 2.7 the Board may from time to time determine
the schedule of such meetings.
 
 
2.8
Telephone or video meetings: Meetings of the Board may be held with one or more
Directors participating by telephone or video conference.
 
 
2.9
Responsibility for management: The Board shall be responsible for the overall
guidance and direction of the Company. When exercising powers or performing
duties, each Director may act in what the director believes is in the best
interests of his/her appointing Shareholder, even though it may not be in the
best interests of the Company.
 
 
2.10
Indemnity on removal of Director: Any MFG Shareholder removing a director shall
be responsible for and agrees with the Company and the other MFG Shareholder to
indemnify the other Shareholder and the Company against all losses, liabilities
and costs which the other Shareholder or the Company may incur arising out of,
or in connection with, any claim by the director for wrongful or unfair
dismissal or redundancy or other compensation arising out of the director's
removal or loss of office.
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




2.11
Matters requiring supermajority consent: Subject to clause 2.12 and 2.13 of this
schedule) any decision relating to any of the following matters of the Company
shall require the consent of a supermajority of the Board, being 80% of the
votes to be cast by the Board:
 
 
 
(a)    the issue by the Company of any debenture or loan stock (whether secured
or unsecured) or the creation of any mortgage, security interest, charge, lien,
encumbrance or other third party right over any of the Company's assets or the
giving by the Company of any guarantee or indemnity to or becoming surety for
any third party;
 
 
 
(b)    any change in the capital structure of the Company, issue, buyback,
cancellation, division, subdivision or consolidation of Shares, the redemption
of any MFG Redeemable Shares, the change to the rights attaching to such Shares
or MFG Redeemable Shares, the creation of any options to subscribe for or
acquire Shares or the creation of any new Class of Shares;
 
 
 
(c)    any change to the distribution policy set out in the agreement or any
other distribution of the Company's assets;
 
 
 
(d)    pursuit or settlement by the Company of any litigation with a potential
value in excess of $5 million;
 
 
 
(e)    approval or amendment of annual operating plans or budgets or any
activity outside the scope of the annual operating plan or budget of the Company
(and, for the avoidance of any doubt, the "management plan" and the "budget"
referred to in the Management Agreement, dated on or about the date of this
agreement, shall be included for the purposes of this clause);
 
 
 
(f)    any change in the nature of the Company's business;
 
 
 
(g)    the making of any loan by the Company or the creation, amendment to,
renewal or extension of any borrowings by the Company (other than normal trade
credit);
 
 
 
(h)    the acquisition or construction or lease of items of tangible or
intangible property other than in accordance with the approved annual operating
plans or budgets;
 
 
 
(i)    any transaction by the Company with any Shareholder or with any related
company of a Shareholder;
 
 
 
(j)    the assignment, sale or other disposal in any 12 month period of any
asset or related group of assets (other than stumpage and logs) of the Company
having a net book value in aggregate of $5,000,000 or more, other than in
accordance with the approved annual operating plans or budgets;
 
 
 
(k)    any change in the accounting policies or the Company's auditors, bankers,
accounting reference date or bank mandates;
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
(l)    the granting or entering into any licence, agreement or arrangement
concerning any part of the name of the Company or any of its intellectual
property rights;
 
 
 
(m)    the making, granting or allowing of any claim, disclaimer, surrender,
election or consent for taxation purposes;
 
 
 
(n)    appointing any committee of the board or delegating any of the powers of
the board to any committee;
 
 
 
(o)    entry into any contract other than on arms-length terms;
 
 
 
(p)    any change in the external forest certification for Matariki Forests
(being the Forestry Stewardship Council); and
 
 
 
(q)    any change to the independent forestry valuer appointed to Matariki from
the current valuer (being lndufor Asia Pacific Limited).
 
 
2.12
Proceedings if Company is in financial distress: If an "Event of Default" or
"Event of Review" (however defined) occurs under any debt facility agreement,
for which the indebtedness owed ranks in priority to the debt owed under the
Investor Loan Facility, the Board shall be entitled to resolve, by a
supermajority of the Board, being 80% of the votes to be cast by the Board, to
raise equity (on a pro­ rata basis) amongst existing Shareholders and Classes of
shares already on issue, and/or to incur further debt on behalf of the Company.
 
 
2.13
Shareholder approval: The following matters (which for the avoidance of doubt
exclude any issue of securities) must be approved by the Shareholder(s)
following approval by a supermajority of the Board, being 80% of the votes to be
cast by the Board:
 
 
 
(a)    the acquisition of, or an agreement to acquire, whether contingent or
not, assets the value of which is more than 20% of the value of the Company's
assets before the acquisition; or
 
 
 
(b)    the disposition of, or an agreement to dispose of, whether contingent or
not, assets the value of which is more than 20% of the value of the Company's
assets before the disposition; or
 
 
 
(c)    a transaction that has or is likely to have the effect of the Company
acquiring rights or interests or incurring obligations or liabilities, including
contingent liabilities, the value of which is more than 20% of the value of the
Company's assets before the transaction; or
 
 
 
(d)    any alteration to, or revocation of, the constitution; or
 
 
 
(e)    any arrangement for any joint venture or partnership; or
 
 
 
(f)    the merger, amalgamation, liquidation or winding up of the Company; or
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




 
(g)    any acquisition by the Company of any part of the issued share capital or
of the assets and undertaking of another company or entity; or
 
 
 
(h)    an application for quotation of any shares or other securities of the
Company on any securities exchange.
 
 
2.14
D&O Insurance: The MFG Shareholders will procure that MFG will effect insurance
for the directors of the Company, in respect of:
 
 
 
(a)    liability, not being criminal liability, for any act or omission by him
or her in such capacity;
 
 
 
(b)    costs incurred by him or her in defending or settling any claim or
proceeding relating to any such liability; or
 
 
 
(c)    costs incurred by him or her in defending any criminal proceedings that
have been brought against the director in relation to any act or omission in his
or her capacity as a director and in which he or she is acquitted.
 
 
3.
DISTRIBUTIONS
 
 
3.1
Profits to be distributed: The full amount of the Company's net cash profits
available for distribution (within the meaning of section 2 of the Companies
Act) in respect of each financial year during the term of this agreement after
the provision of working capital and making such transfers to reserves and
provisions as in the opinion of the Board ought reasonably to be made, shall be
distributed by the Company to the Shareholders by way of distributions on not
less than an annual basis, or as and when the Board determines fit (unless the
parties agree otherwise).
 
 
4.
ENFORCEMENT OF COMPANY'S RIGHTS
 
 
4.1
Actions against Shareholders: Any right of action which the Company may have in
respect of breach or alleged breach of any agreement between the Company and a
Shareholder or related company of a Shareholder shall be prosecuted by the
Directors of the Company appointed by the Appointing Party representing the
Shareholder which is not, or whose related company is not, responsible for the
breach. Those Directors shall have full authority on behalf of the Company to
negotiate, litigate and settle any claim arising out of the breach or exercise
any right of termination arising out of the breach and the Shareholders shall
take all steps within their power to give effect to the provisions of this
clause.
 
 
5.
RECORDS AND FINANCIAL INFORMATION
 
 
5.1
Financial year: Each financial year of the Company shall end on 31 December
unless otherwise determined by the Board.
 
 



SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




5.2
Books and records: The Board shall procure the Company to maintain accurate and
complete books, records, accounts, statements and documents of the operation
business and financial affairs of the Company, all of which shall be available
to the Board for the purpose of inspection and making copies and taking
extracts.
 
 
5.3
Financial statements: The Shareholders shall procure that the Board will prepare
and deliver to each of the Shareholders financial statements in respect of the
Company consisting of a balance sheet, statement of cash flows and statement of
profit and loss, together with such other statements as are advisable, prepared
in accordance with international financial reporting standards, as follows:
 
 
 
(a)    unaudited monthly financial statements (which shall include a detailed
balance sheet, a detailed statements of profit and loss, and cashflow
statements, with comparison to budget and forecast) shall be prepared and
delivered to each of the Shareholders within 15 days after the end of each
month; and
 
 
 
(b)    audited annual financial statements, accompanied by the report of the
auditors thereon, shall be prepared and delivered to each of the Shareholders
within three months after the end of each financial year of the Company,
 
 
 
provided that all or any of the above requirements may, to the extent permitted
by applicable law, be waived by unanimous resolution of the Board.
 
 
5.4
Additional financial information: The Shareholders shall procure that the
Company will prepare and deliver to each of the Shareholders such further or
other reports and statements concerning the operation, business and financial
affairs of the Company as the Board may from time to time consider necessary or
advisable, it being the intent of the Shareholders that each of them shall be
kept fully and regularly informed regarding the Company.













































SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX

--------------------------------------------------------------------------------




SCHEDULE THREE
ADDRESS DETAILS OF THE PARTIES
 
 
RAYONIER CANTERBURY LLC
 
Physical Address:
225 Water Street
Suite 1400
Jacksonville, FL 32202
USA
Attention:
David Nunes
Email:
david.nunes@rayonier.com
 
 
WAIMARIE FORESTS PTY LIMITED
 
Physical Address:
c/- Grant Thornton
Level 17, 383 Kent Street
Sydney, NSW 2000
Australia
Attention:
L Corder
Email:
lcorder@grantthornton.com.au
With a copy to:
Theo de Jager
Floor 4, 24 Old Bond Street
London
W1S4AW
Email:
theodejager@staffordcp.com
 
 
PHAUNOS TIMBER FUND LIMITED
 
Physical Address:
LEGIS Orangefield
11 New Street,
Saint Peter Port,
Guernsey GY1 2BT
Attention:
Lisa Garnham
With a copy to:
Theo de Jager
Floor 4, 24 Old Bond Street
London
W1S4AW
Email:
theodejager@staffordcp.com





SHAG (amended March 2016 FINAL) – 27539468 v 2 DOCX